DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 8/17/2022, with respect to the rejection(s) of claims 1-11 and 15 under 35 U.S.C. 103 as being unpatentable over DiLaura (Pub. No. US 2017/0272112 A1; hereafter DiLaura) in view of Carnevali (Pub. No. US 2015/0358439 A1; hereafter Carnevali) and Tarte et al. (Pub. No. US 2011/0196969 A1; hereafter Tarte), and Odagiri et al. (Pub. No. US 2004/0041911 A1; hereafter Odagiri) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of DiLaura, Carnevali, Tarte, Odagiri, and Chao et al. (Pub. No. US 2014/0257688 A1; hereafter Chao).
Applicant persuasively argues that the prior art of DiLaura in view of Carnevali, Tarte, and Odagiri does not disclose that the camera accessory analyzes the “image and video data at the accessory camera by determining an object of interest and receiving a map of the real-world scene based on the object of interest” as called for in the claims.
Prior art Chao discloses that it was well known in the art at the time the invention was filed to provide a Mobile Station (MS), which may “may be a cellular phone, a personal digital assistant (PDA), a handheld device…” (see Chao paragraph [0025]) which can be equipped with a camera so that “processor 50 may process images taken by camera 80 to identify one or more landmarks or POIs in the images, and generate and/or process one or more visibility maps based on the identified landmarks to determine a position of MS 110” (see Chao paragraph [0034]). Furthermore, Chao discloses that “In some embodiments, information stored in databases 35 in memory 30 may retrieved from computer readable medium 60 and/or received over a wireless network. For example, MS 110 may receive map databases and/or a POI database relevant to an area around a current location of MS 110 over a wireless network or by loading relevant information from computer readable medium 60” (see Chao paragraph [0039]).
It therefore would have been obvious to one having ordinary skill in the art to provide the device of DiLaura as modified with a processor like that of Chao which enables the device to identify Points of Interest (POI) from captured images and receive a map based on the recognized POI in order to aid the user in navigation and orienting themselves based on their position relative to their surroundings.
Applicant’s remaining arguments rest on the deficiency of DiLaura, Carnevali, Tarte, and Odagiri, and therefore have similarly been addressed and the new rejections made in view of DiLaura, Carnevali, Tarte, Odagiri, and Chao are presented below.


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiLaura (Pub. No. US 2017/0272112 A1; hereafter DiLaura) in view of Carnevali (Pub. No. US 2015/0358439 A1; hereafter Carnevali) Tarte et al. (Pub. No. US 2011/0196969 A1; hereafter Tarte), Odagiri et al. (Pub. No. US 2004/0041911 A1; hereafter Odagiri), and Chao et al. (Pub. No. US 2014/0257688 A1; hereafter Chao).
Regarding claims 1-11, DiLaura discloses an accessory camera apparatus, comprising: a housing encompassing circuitry configured to process an image or frame of a real-world scene by an accessory camera operatively connected to a device via the device accessory camera apparatus (see DiLaura Fig. 1, items 10 and 42); a camera arm housing the accessory camera, the camera arm comprising an adjustment mechanism allowing the accessory camera to capture the image or frame from different positions relative to the housing (see DiLaura Fig. 3A, items 20 and 32); and a platform configured to receive and support the device relative to the housing (see DiLaura Fig. 3B, item 40); wherein the platform comprises a first surface of the housing adapted to mate with a bottom surface of the device (see DiLaura Fig. 2, items 40 and 48); wherein the camera arm comprises an infrared light emitting diode (LED) emissive cover (see DiLaura Fig. 3B, item 24); wherein the device has a cable within the housing; wherein the cable comprises a retractable cable; wherein the cable is of a length allowing adjustable positioning of the connector relative to the housing (see DiLaura Fig. 5, item 44).
DiLaura does not disclose that the accessory is attached to a hotspot; an adjustable retaining member securedly retaining the device to the platform; and a connector operatively connecting the hotspot to the circuitry; the platform is configured to accept an adapter plate; wherein the adjustable retaining member comprises a spring-loaded clamp arm; further comprising an additional adjustable retaining member positioned opposite the adjustable retaining member, wherein the connector is positioned under the spring-loaded clamp arm; wherein the connector is operatively connected to a corresponding connector within the housing via a cable, the corresponding connector effectuating operative connection of the device to the circuitry; wherein the connector comprises a universal serial bus (USB) connector; further comprising a mounting connection element positioned at a bottom surface of the housing.
Carnevali discloses an adjustable retaining member securedly retaining the device to the platform (see Carnevali Fig. 52A, items 9, 43, 45, and 47); and a connector operatively connecting the hotspot to the circuitry (see Carnevali Fig. 52B, item 11. See Also paragraph [0179] “the docking cradle can include electronic components for providing power, data, or other signals to the portable electronic device from the cradle. In other embodiments, the docking cradle is a “pass-through” device where the docking cradle is simply an intermediary between the portable electronic device and another device”); the platform is configured to accept an adapter plate (see Carnevali Fig. 50A, item 500, which is a skin for adapting the connector of the device to the cradle connector 11 of Fig. 52A); wherein the adjustable retaining member comprises a spring-loaded clamp arm (see Carnevali Fig. 52B, items 43 and 750); further comprising an additional adjustable retaining member positioned opposite the adjustable retaining member (see Carnevali Fig. 52B, item 9 is adjustable with respect to the clamp 47, and is opposite to the retaining member.), wherein the connector is positioned under the spring-loaded clamp arm (see Carnevali Fig. 52B, “under” is a relative term, when the device is upright the connector 11 will be lower than, and therefore beneath, the arm 43); wherein the connector is operatively connected to a corresponding connector within the housing via a cable, the corresponding connector effectuating operative connection of the device to the circuitry (see Carnevali Fig. 52C, item 15. See also DiLaura Fig. 5, item 44. In combination with the teaching of Carnevali that the connector can connect to both a cable, and to other devices inside the cradle, and the teaching of DiLaura that the camera can be powered through an internal spooled cable, it would have been obvious to one having ordinary skill in the art at the time the invention was filed that the connector of Carnevali be connected to the internal cable of DiLaura in order to power the camera and send data signals, as taught by Carnevali.); wherein the connector comprises a universal serial bus (USB) connector (see Carnevali Fig. 43, items 116 and 216 and paragraph [0173] “the peripheral plug 216 (or the male plug 116 or both) can be a USB or microUSB plug designed to fit into a USB or microUSB port.”); further comprising a mounting connection element positioned at a bottom surface of the housing (see Carnevali Fig. 52D, items 9 and 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the attachable camera device of DiLaura with an adjustable support with electrical connection like that shown in Carnevali in order to enable the attachable camera to be attached to devices with different form factors, and to allow connection to the device in order to obviate the need for a battery in the camera device, since the power can be drawn from the mobile device battery, thereby saving space and cost.
DiLaura in view of Carnevali does not disclose that the accessory is attached to a hotspot. DiLaura and Carnevali both disclose being attached to a mobile device such as a mobile phone, but not that the mobile device is a hotspot. 
Tarte discloses that it was well known that mobile devices can have integral hotspot capabilities (see Tarte paragraphs [0017] and [0022] “the systems (software, hardware, etc.) which implement the wireless hotspot 110 may be integrated into the mobile devices 102,” and that the operating system of the mobile device may include “Google Android®, or iPhone® operating system”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the mobile device with an integrated hotspot, as suggested by Tarte, in order to enable transfer of the data over a network where no other WiFi network is available.
DiLaura, in view of Carnevali and Tarte does not explicitly state that being operatively connected to the hotspot enables the accessory camera to analyze the image and video at the accessory camera.
	Prior art Odagiri discloses that it was well known in the art at the time the invention was filed to provide an onboard image processing section in order to process the image at the camera accessory before transmitting the data to the mobile device (see Odagiri Fig. 4, item 16). Odagiri also discloses that such processing at least involves correcting the image for white balance which constitutes analysis of the image for a white point and correcting the color values of the image accordingly.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the camera accessory with a processor to process the image data before transmission to the mobile device in order to obviate the need for storing processing software on the mobile device, and to reduce the processing load on the mobile device.
DiLaura in view of Carnevali, Tarte, and Odagiri does not disclose that the camera accessory analyzes the image and video data at the accessory camera by determining an object of interest and receiving a map of the real-world scene based on the object of interest.
Prior art Chao discloses that it was well known in the art at the time the invention was filed to provide a Mobile Station (MS), which may “may be a cellular phone, a personal digital assistant (PDA), a handheld device…” (see Chao paragraph [0025]) which can be equipped with a camera so that “processor 50 may process images taken by camera 80 to identify one or more landmarks or POIs in the images, and generate and/or process one or more visibility maps based on the identified landmarks to determine a position of MS 110” (see Chao paragraph [0034]). Furthermore, Chao discloses that “In some embodiments, information stored in databases 35 in memory 30 may retrieved from computer readable medium 60 and/or received over a wireless network. For example, MS 110 may receive map databases and/or a POI database relevant to an area around a current location of MS 110 over a wireless network or by loading relevant information from computer readable medium 60” (see Chao paragraph [0039]).
It therefore would have been obvious to one having ordinary skill in the art to provide the device of DiLaura as modified with a processor like that of Chao which enables the device to identify Points of Interest (POI) from captured images and receive a map based on the recognized POI in order to aid the user in navigation and orienting themselves based on their position relative to their surroundings.


Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiLaura in view of Carnevali, Tarte, Odagiri, and Chao as applied to claim 1 above, and further in view of Misawa (Pub. No. US 2005/0134717 A1; hereafter Misawa).
Regarding claim 12, DiLaura in view of Carnevali and Tarte discloses the hotspot accessory camera apparatus of claim 1, but does not disclose that the adjustment mechanism comprises an inner pivot configured to engage with a shroud operatively connected to the housing, the engagement allowing for stepped rotational adjustment of the camera arm about an axis defined by the inner pivot, relative to the housing; the inner pivot comprises a plurality of protrusions adapted to mate within a corresponding plurality of slots within the shroud; and wherein the inner pivot engages with the shroud via a spring at least partially surrounding an outer surface of the inner pivot, the spring compressing and releasing within a cavity of the shroud surrounding the inner pivot.
	While DiLaura discloses that the camera can pivot (see DiLaura Fig. 3B, item 34 and paragraph [0028] “a swivel joint 34 that allows the camera to rotate into a plurality of positions”), no details of the pivoting mechanism is discussed.
Misawa discloses an inner pivot configured to engage with a shroud operatively connected to the housing (see Misawa Fig. 4, pivot 44 and shroud 41), the engagement allowing for stepped rotational adjustment of the camera arm about an axis defined by the inner pivot, relative to the housing (see Misawa Fig. 4 and 7A, the grooves 45 and 47 allow indexed rotation of the camera); the inner pivot comprises a plurality of protrusions adapted to mate within a corresponding plurality of slots within the shroud (see Misawa Fig. 4, items 43 and 45/47); and wherein the inner pivot engages with the shroud via a spring at least partially surrounding an outer surface of the inner pivot, the spring compressing and releasing within a cavity of the shroud surrounding the inner pivot (see Misawa Fig. 4, item 46).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of DiLaura as modified with a pivot mechanism like that of Misawa in order to provide camera positional stability at desired indexed orientations, as taught by Misawa.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/               Primary Examiner, Art Unit 2852                                                                                                                                                                                         	10/21/2022